890 F.2d 417
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Dale MURR, Defendant-Appellant
No. 89-6334.
United States Court of Appeals, Sixth Circuit.
Dec. 1, 1989.

Before BOYCE F. MARTIN, Jr. and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Defendant Robert Dale Murr, Sr., appeals the district court's order affirming the denial of bail pending trial.  The district court has set a trial date of December 11, 1989.


2
Upon review of the relevant information, we conclude that the district court did not err in ordering detention.  See 18 U.S.C. Sec. 3142(e);  United States v. Salerno, --- U.S. ---, 107 S. Ct. 2095 (1987);  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  Accordingly, the district court's order is affirmed.